                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

JAMES PERRY,                               )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )       Case No. 18-CV-539-TCK-FHM
                                           )
SAFECO INSURANCE COMPANY                   )
OF AMERICA,                                )
                                           )
                     Defendant.            )

                                  OPINION AND ORDER

       Plaintiff’s Motion to Quash Safeco Insurance Company of America’s Notice of

Deposition of Patrick Wandres, [Dkt. 53], is before the court for decision. The matter is fully

briefed. [Dkts. 60, 61].

       In this case Plaintiff claims that Defendant breached its insurance contract with

Plaintiff by failing to pay underinsured motorist benefits and acted in bad faith by, among

other things, delaying its handling of the claim. Defendant contends that it did not breach

the contact or act in bad faith and that any delay was caused by Plaintiff’s attorney.

Defendant seeks to depose Plaintiff’s attorney concerning his communications with

Defendant concerning the claim, including Plaintiff’s paid versus incurred medical bills, bill

reductions, and whether UIM was “triggered.”

       Taking the deposition of an opponent’s attorney, either trial counsel or general

counsel, often encumbers the case with burdensome collateral issues which unnecessarily

increase the cost of litigation and delay the progress of the case. In Boughton v. Cotter

Corp., 65 F.3d 823 (10th Cir. 1995), the Court considered whether the trial court abused

its discretion by entering a protective order against the deposition of opposing counsel.
The trial court found that taking the deposition of opposing counsel affects the quality of

representation, adds to the burdensome time and costs of litigation, and results in delays

to resolve collateral issues raised by the attorney’s testimony. Id. at 829. The Tenth Circuit

ruled that the trial court did not abuse its discretion in granting a protective order to protect

defendants from an unnecessary burden. The Court approved of the criteria set out in

Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986) which held that

depositions of opposing counsel should be limited to circumstances where it has been

shown that: 1) no other means exist to obtain the information than to depose opposing

counsel; 2) the information sought is relevant and nonprivleged; and 3) the information is

crucial to the preparation of the case. Boughton, 65 F.3d at 829. The Tenth Circuit ruled

that a trial court has the discretion to issue a protective order where any one or more of the

Shelton criteria are not met. Id. at 830.

       Defendant has not established that no other means exists to obtain the information

than to depose Plaintiff’s attorney. Defendant was a party to the communications and can

present its witnesses to testify about the communications. To the extent Defendant argues

they want to discover “the reasons” for Plaintiff’s attorney’s actions, “the reasons” for

Plaintiff’s attorney’s actions are not relevant to the case.

       Plaintiff’s Motion to Quash Safeco Insurance Company of America’s Notice of

Deposition of Patrick Wandres, [Dkt. 53], is GRANTED.

       SO ORDERED this 31st day of October, 2019.




                                               2
